DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence merely repeats information given in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14, lines 7-9, “the classifying”, “the classified waste”, and “the classification” all lack antecedent basis and/or are unclear as to whether they are referring to the same or different features, since all three use different words.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 02/11152 A2 in view of JP 2014 137253 A, WO 00/78403 A1, and EP 0 174 797 A2.
Regarding claim 1, WO ‘152 discloses a method for reducing radiologically-contaminated waste comprising treating surfaces with grit blasting, treating subsurfaces with grit blasting, epolying real-time scanning technology to classify waste, and disposing the waste (see pages 2, 11, claims 1-22, and Figures 1-8). See also, International Search Report and Written Opinion.
WO ‘152 fails to disclose consolidating soil waste has to be applied.
JP ‘253 discloses consolidating soil applied (see [0038-0042], claims 1-5, and Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the consolidating of JP ‘253 in the radiation contamination treatment method of WO ‘152 because JP ‘253 discloses the consolidating in a process for radiation contamination treatment for sorting the soil into different contamination levels and providing treatment in accordance thereof (abstract).
WO ‘152 fails to disclose chelators or acids.
WO ‘00/78403 A1 and EP 0 174 797 A2 disclose chelators and acids.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chelators and acids of WO ‘403 and EP ‘797 in the radiation contamination treatment of WO ‘152 because WO ‘403 and EP ‘797 disclose the chelators and acids in a method for radiation decontamination to remove contamination from the surface and for reduction in waste volume. See also, International Search Report and Written Opinion.
Allowable Subject Matter
Claims 4, 9, 15, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest pyrolyzing or incinerating, in combination with all other claimed features, in the method for reducing radiologically-contaminated waste of the instant claims 4 and 15; nor disassembling components and treating the components in a bath, in combination with all other claimed features, in the method for reducing radiologically-contaminated waste of the instant claims 9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736